Citation Nr: 1401939	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-42 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to degenerative joint disease of the lumbar spine.

4.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to degenerative joint disease of the lumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is now properly before the Board for appellate consideration.

The issue of service connection for a sleep disorder, to include as secondary to the service-connected degenerative joint disease of the lumbar spine, has been raised by the record, (a January 2013 statement) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a knee disability, to include as secondary to degenerative joint disease of the lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not reflect a current bilateral hearing loss disability.

2.  There is no probative evidence that the Veteran's tinnitus is causally or etiologically related to service.

3.  The record does not reflect a current bilateral ankle disability, to include as secondary to degenerative joint disease of the lumbar spine.

4.  The Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, and he does not have muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, (2013).

3.  The criteria for service connection for a bilateral ankle disability, to include as secondary to degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in October 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with a VA audiological examination and a VA examination for his back, the reports of which have been associated with the claims file, and the examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The RO did not afford the Veteran a VA examination for a bilateral ankle disability on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  There is no competent evidence of a current ankle disability.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system and arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

A.  Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are due to acoustic trauma during military service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

At the Veteran's January 1970 entrance examination, pure tone thresholds, in decibels and converted to ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5
LEFT
10
5
0
15
0

At the April 1973 VA separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
5
15
5
10
15

The service treatment records do not show any complaints, treatment or diagnoses related to hearing loss or tinnitus.

The Veteran had a VA examination in December 2008 at which he reported difficulty hearing when there is competing noise.  His reported military noise exposure was to firearms, machine guns, mortars and the firing range with hearing protection and to aircraft engines and electrical generators without hearing protection.  The Veteran reported that his tinnitus began around 10 years before when he was taking tramadol and gabapentin for pain.  It was bilateral and occurred about two times a week for 10 to 15 minutes per episode.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
15
15
LEFT
15
15
10
15
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 in the left ear.  The examiner felt that the Veteran had normal hearing in both ears.

Based on the Board's review of the evidence, service connection for bilateral hearing loss disability is not warranted.  Although various audiometric test results in service showed some degree of decrease in hearing acuity, none of the reported thresholds met the regulatory requirements for establishing a hearing loss "disability," according to VA regulations set forth at 38 C.F.R. § 3.385.  In other words, the Veteran is not shown to have had a hearing loss disability (for VA compensation purposes) in service.  Furthermore, the VA examination results do not reflect a current hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385, because auditory thresholds were not 26 decibels or more in at least three of the frequencies, 40 decibels at any of the relevant frequencies, and the speech recognition scores were 100 percent in the right ear and 98 percent in the left ear.  Thus, notwithstanding the Veteran's assertions that he has a current hearing loss disability, the objective audiometric evidence that is available reflects that he does not have a current hearing loss disability for VA purposes.  See Gilpin v. West, 155 F. 3d 1353, 1356   (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for bilateral hearing loss disability is denied.

The only competent opinion of record regarding the Veteran's tinnitus is from the December 2008 VA examiner, who opined that the tinnitus was not temporally related to military service and was not caused by factors encountered during military service.  The rationale was that the Veteran reported that the tinnitus began 10 years before after he began taking medication for pain control, and that he had been out of the military for 35 years.  The opinion can be given probative value because the examiner was informed of the pertinent facts, fully articulated the opinion, and supported it with a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  It is further noted that the examiner considered the Veteran's military noise exposure.

There are no medical opinions of record indicating that the tinnitus is related to service.  While the Veteran has made statements to the effect that his tinnitus is related to his active service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) 

Because the evidence preponderates against the claims of service connection for tinnitus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Bilateral Ankle Disability

The Veteran contends that he has a bilateral ankle disability that is secondary to degenerative joint disease of the lumbar spine.

The service treatment records and post-service treatment records do not show any complaints, treatment or diagnoses related to the ankles.  The Veteran has not reported a diagnosis of a bilateral ankle disability.

The Veteran is competent to report symptoms such as pain.  While there have been symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability; although pain that causes limitation of function may result in a disability for VA purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of a bilateral ankle disability.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that a bilateral ankle disability has been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
   
Since an element for establishing service connection is the Veteran being diagnosed with a bilateral ankle disability at any time during the pendency of his appeal and this claimant does not have this or a related diagnoses, the Board finds that entitlement to service connection for this disability must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

III.  Increased Evaluation for Degenerative Joint Disease of the Lumbar Spine

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Veteran had a VA examination in January 2009 at which he complained of low back pain.  Prolonged sitting and exercise aggravated his back, his back prevented him from sleeping for more than five hours at a time, and his back was stiff in the morning.  The Veteran used a TENS unit and tried to do stretching, but it usually hurt to do the exercises.  He could stand or walk for 15 minutes before his back tightened, and he did limited yard and house work.  The Veteran denied bowel, bladder or erectile dysfunction.  On examination there was motor function in all muscle groups and sensation was intact, and there were no muscle spasms.  Gait was normal, but there was flattening of the normal lumbar lordosis.  The Veteran was diagnosed with moderate to severe degenerative changes in the lumbar spine.

The Veteran does not qualify for a 20 percent evaluation, the next highest available, because forward flexion of the thoracolumbar spine has not been limited to 60 degrees and combined range of motion was not limited to 120 degrees.  At the January 2009 VA examination, forward flexion was 0 to 70 degrees, extension 0 to 15 degrees, bilateral lateral bending 0 to 30 degrees, and bilateral rotation 0 to 30 degrees.  Furthermore, the examination results did not show muscle spasm or guarding associated with the flattening of the normal lumbar lordosis.   See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The next question is whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  These regulatory provisions must be considered in cases involving joints rated on the basis of limitation of motion.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

There is no showing that the functional loss of the Veteran's thoracolumbar spine warrants a higher rating.  At the January 2009 VA examination, there was stiffness at the endpoints of motion with no pain, fatigue or incoordination with repetitive motion.  While the Veteran has reported limitations in activities due to his back, the lack of additional limitations with repetitive motion at the examination indicates that an evaluation in excess of 10 percent for a chronic thoracic strain is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

The Board has also considered whether a referral for an extraschedular evaluation is warranted.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability.  While it is productive of pain and functional impairment, these manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's degenerative joint disease of the lumbar spine, and referral for consideration of extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect that the Veteran is unemployable due to his service-connected degenerative joint disease of the lumbar spine.  While the record shows that there may be some interference with some job related activities due to the service-connected disability, there is no cogent evidence of unemployability and thus consideration of a TDIU is not warranted.

The Board also has considered whether the Veteran is entitled to "staged" ratings for his service-connected degenerative joint disease of the lumbar spine.  Based upon the record, at no time during the claims period has the disability on appeal been more disabling than as currently rated.  See Fenderson, supra.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the claim for a higher rating for the Veteran's degenerative joint disease of the lumbar spine, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral ankle disability, to include as secondary to degenerative joint disease of the lumbar spine, is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.


REMAND

Regarding the Veteran's knees, he was examined for VA purposes in January 2009 at which time the examiner noted that the Veteran had had bilateral knee replacements due to degenerative arthritis.  The examiner opined that there was no association between the knee arthritis and the lumbar condition and that the knees were not secondary to the lumbar spine.  Because this conclusion was not explained, however, and it did not address whether the knees were aggravated by service connected disability, follow-up will be necessary, as detailed below.

With respect to the aggravation question, Dr. Wright, a private physician, wrote in December 2012 that it was as likely as not that the bilateral knee condition was secondary to or aggravated by the lumbar spine degenerative joint disease.  The rationale was that the Veteran altered his gait due to back pain and that this had led to the bilateral knee condition.  Given the lack of any specificity regarding the Veteran's gait by Dr. Wright and that the VA examiner found the gait to be normal, the probative value of this opinion is minimal.  Thus, additional development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his knees.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee disability was caused by, or was increased in severity by the degenerative joint disease of the lumbar spine. 

A detailed rationale for any opinion expressed should be set forth.

If the examiner cannot reach an opinion without resorting to speculation, the examination report must state why that is so.

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


